Exhibit 10.1

Tutor Perini Corporation

15901 Olden Street

Sylmar, CA 91342

Tel: 818/362-8391  Fax: 818/367-9574

Picture 7 [tpc-20200331xex10_1g001.jpg]

 

Ronald N. Tutor

Chairman & CEO

 

﻿

July 19, 2019

﻿

Jean J. Abiassi

24803 Parview Circle

San Antonio, TX 78260

﻿

Dear Mr. Abiassi,

﻿

We are pleased to extend this formal offer of employment with Tutor Perini
Corporation in the position of President and CEO of both the Building and
Specialty Groups, reporting direct to me. 

﻿

This offer is confidential and the terms offered are as follows:

﻿

·



Start Date:  September 1, 2019.

﻿

·



Starting salary of $875,000 per year.

﻿

·



You will also receive a $500,000 signing bonus.

﻿

·



Your bonus is guaranteed at 100% of your salary for the first two years.

﻿

·



You will receive 50,000 shares per year of stock grants for a period of three
years.  Those grants will fund at the end of the three year period and be based
on time in position, not performance, and of course you still being in place at
the end of the period.  Further, we will guarantee a minimum stock grant price
of $20 per share to establish a floor. 

﻿

·



You will receive an executive level automobile along with a gasoline credit
card.

﻿

·



You will also receive a credit card to take care of all expenses.

﻿

·



Tutor Perini Corporation will underwrite all travel costs and expenses for both
you and your wife flying back and forth looking for houses and/or places to rent
during the short-term. 

﻿

·



All costs of your move will be covered.

﻿

·



You will receive up to $20K per month for a housing allowance to be paid by the
company direct for up to one year. 

﻿

·



You will receive all costs associated with closing on your house up to a cap of
$100,000.  

﻿

·



You will be provided $750,000 for termination for convenience, if that in fact
would ever happen.

﻿





--------------------------------------------------------------------------------

 

 

 

 

 

Picture 9 [tpc-20200331xex10_1g001.jpg]

 

 

 



﻿

﻿

Mr. Jean J. Abiassi

July 19, 2019

Page 2

﻿

﻿

·



TPC Health & Welfare Plan (Benefit Plans) - You will be eligible to participate
in the Tutor Perini Benefit Plans immediately.  You must complete your
enrollment within 30 days of your date of hire or you will not be able to enroll
until the 2020 Open Enrollment Period. 

﻿

·



You will be eligible to participate in the Tutor Perini 401(k) Retirement
Savings Plan immediately, in accordance with the Plan provisions.

﻿

·



In accordance with California’s Healthy Workplaces, Healthy Families Act, you
will begin to accrue sick leave at the rate of one hour for every 30 hours, up
to a maximum of 48 hours of sick leave per calendar year.  You can begin using
your accrued sick leave 90 days after your employment begins, up to a maximum of
48 hours per calendar year.   You will receive specific details on the paid sick
leave provision upon commencement of your employment.

﻿

·



You will receive three weeks of vacation each year. 

﻿

This offer of employment is contingent upon the following:  receipt of the
signed offer letter; the successful results of your reference/background checks,
and a negative result from the drug screening. The drug screen must be taken
within the first five business days of your employment.  By signing this offer
letter you agree to release the Company, its employees, agents and any
individuals from any liability regarding this investigation.    

﻿

﻿

Please take time to review the following terms and conditions relative to your
pending employment with our Company:

﻿

·



As an employee of the Company you will have access to certain Company trade
secrets and other confidential information.  To protect the interests of the
Company you will be required to sign the Company’s standard Confidentiality and
Proprietary Rights Agreement as a condition of your employment.  A copy of this
agreement has been attached for your review and signature.

﻿

·



Please read and sign the attached Arbitration Agreement.

﻿

·



You must not bring with you any confidential or proprietary material of any
former employer or violate any other obligations you may have to your former
employers.   If you signed a confidentiality or non-disclosure agreement with
your current employer or signed any other agreement that restricts your
activities as an employee of the Company, please provide copies of any such
documents to your manager as soon as possible.  If you are unsure of your
obligations under such agreements, you should consult with your manager and/or
the Vice President of Human Resources.

﻿

﻿





--------------------------------------------------------------------------------

 

 

 

 

 

Picture 9 [tpc-20200331xex10_1g001.jpg]

 

 

 



Mr. Jean J. Abiassi

July 19, 2019

Page 3

﻿

﻿

Should you decide to accept our offer, you will be an at-will employee of the
Company, which means that the employment relationship may be terminated by
either of us for any reason at any time.  Any statements or representations to
the contrary (and, indeed, any statements contradicting any provision of this
letter) should be regarded by you as ineffective unless it is in writing and
signed by the Chairman/CEO of the Company and recorded with the Vice President
of Human Resources.

﻿

Please sign a copy of this letter to signify your acceptance of this offer of
employment. The terms of this offer expire seven (7) business days from its date
of issuance.

﻿

Should you have any questions regarding the above or need any additional
information, please call me.  

﻿

Sincerely,

﻿

﻿

﻿

﻿

﻿

 

/s/ Ronald N. Tutor

Ronald N. Tutor

Chairman & CEO

﻿

I accept the terms set forth in the offer letter above:

﻿

﻿

/s/ Mr. Jean Abiassi

 

7/31/19

Mr. Jean Abiassi - Signature

 

Date

﻿

﻿



--------------------------------------------------------------------------------